Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OKLAHOMA


    DUSTIN HELLARD,                                     )
                                                        )
                   Plaintiff,                           )
                                                        )
    v.                                                  )      Case No. 19-CV-00043-GKF-CDL
                                                        )
    MID CENTURY INSURANCE COMPANY                       )
    d/b/a FARMERS INSURANCE,                            )
                                                        )
                   Defendant.                           )

                                       OPINION AND ORDER

           This matter comes before the court on the Motion for Summary Judgment [Doc. 90] of

    defendant Mid-Century Insurance Company d/b/a Farmers Insurance (Mid-Century). For the

    reasons set forth below, the motion is denied.

                                      I.      Factual Background

           The following facts are undisputed for purposes of the summary judgment determination.

           Mid-Century issued an Artisan Contractor Premier Policy to Gilley Ventures LLC (Gilley),

    designated policy no. 60184-20-49 and effective for the period from August 1, 2016 to August 1,

    2017. [Doc. 90, p. 6, ¶ 1; Doc. 119, p. 8, ¶ 1]. The Policy included an Oklahoma Uninsured

    Motorists Coverage – Non-Stacked Endorsement, [Doc. 90-1, pp. 19-22], which stated, in part, as

    follows:

           We will pay, in accordance with Title 36, Oklahoma Statutes, all sums the “insured”
           is legally entitled to recover as compensatory damages from the owner or driver of
           an “uninsured motor vehicle”. The damages must result from “bodily injury”
           sustained by the “insured” caused by an “accident”. The owner’s or driver’s
           liability for these damages must result from the ownership, maintenance or use of
           the “uninsured motor vehicle”.

    [Doc. 90-1, p. 19].
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 2 of 15




            On August 15, 2016, plaintiff Dustin Hellard was driving a Gilley-owned vehicle while in

    the course and scope of his employment with Gilley when a vehicle operated by an employee of

    Tulsa Public Schools (TPS) struck Hellard’s vehicle. [Doc. 90, pp. 6-7, ¶ 2; Doc. 119, pp. 8-9, ¶

    2; Doc. 26, p. 2; Doc. 90-2]. Thereafter, Hellard presented at Hillcrest Medical Center with right-

    sided lower back pain and pain when he lifted his leg. [Doc. 116-1, pp. 44-45]. Hellard was

    diagnosed with a lumbar back sprain, given Valium and Norco, and discharged. [Id.].

            Hellard was subsequently evaluated by Dr. Randall Hendricks of Central States

    Orthopedic, who initially recommended treatment with anti-inflammatories, muscle relaxants, and

    physical therapy [Doc. 116-1, pp. 53-54], but later, on September 21, 2016, recommended surgery.

    [Doc. 116-1, p. 59]. Dr. Hendricks considered Hellard temporarily and totally disabled. [Doc.

    116-1, pp. 54, 59].

            On October 13, 2016, Hellard underwent fusion of the L4-L5 and L5-S1 levels. [Doc. 116-

    2, pp. 82-84]. During the procedure, Hellard sustained a small dural tear. [Id.]. Although Hellard

    was discharged, he was readmitted to the hospital on October 17, 2016 and diagnosed with a dural

    leak with headache and right leg pain. [Doc. 116-2, pp. 87-88]. On October 18, 2016, Hellard

    underwent a partial disassembly then reassembly of the orthopedic hardware, revision

    laminectomy of L4 and L5 right, and dural repair. [Doc. 116-2, pp. 88-89]. On October 21, 2016,

    Hellard underwent another surgery that involved removal of crosslink, L5-S1 instrumentation,

    exploration with identification of persistent dural tear, and repair of the dural tear. [Doc. 116-2, p.

    90-91]. Several months later, on March 24, 2017, Dr. Hendricks released Hellard to return to work

    with restrictions as of that date, and without restrictions on May 8, 2017. [Doc. 90, p. 7, ¶ 5; Doc.

    119, p. 8, ¶ 1].




                                                         -2-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 3 of 15




            Hellard filed a workers’ compensation proceeding against Gilley as a result of the accident.

    [Doc. 90, p. 7, ¶ 4; Doc. 119, p. 8, ¶ 1]. Hellard retained attorneys now associated with Smolen

    Law, PLLC to represent him with respect to his workers compensation claim. 1 See generally [Doc.

    116-4]. Over the course of the workers compensation proceedings, Hellard was deposed twice.

    [Doc. 90, p. 7, ¶ 4; Doc. 119, p. 8, ¶ 1; Doc. 90-16].

            Attorneys associated with the Smolen Firm also represented Hellard with respect to the

    insurance claim that is the subject of this lawsuit. All of Hellard’s communications with Mid-

    Century during the insurance claim were through the Smolen Firm. [Doc. 90, p. 8, ¶ 7; Doc. 119,

    p. 8, ¶ 1].

            On July 13, 2017, Hellard first notified Mid-Century of his accident via a phone call from

    the Smolen Firm. [Doc. 90-9, p. 19]. On July 17, 2017, the Smolen Firm faxed a letter to Mid-

    Century advising that Hellard would be making a claim under the UM provisions of the Policy,

    and requesting a copy of the Policy. [Doc. 90-11, p. 2]. The next day, on July 18, 2017, the

    Smolen Firm notified TPS of Hellard’s intent to pursue a negligence claim against it. [Doc. 90-

    12].

            On July 18, 2017, Mid-Century adjuster Laila Doroudian (née Oliver) telephoned the

    Smolen Firm regarding Hellard’s claim. [Doc. 90-9, p. 11]. On July 26, 2017, Doroudian emailed

    the Smolen Firm a copy of the Policy and requested information as to Hellard’s injury and

    treatment status, as well as claim information once Hellard had opened a claim with the third-party

    administrator for TPS. The Smolen Firm responded that Hellard was still treating and that they




    1
      In 2017 and 2018, Laura Hamilton and Don Smolen represented Hellard as members of the law
    firm Smolen, Smolen & Roytman, PLLC and from 2019 to present, Mr. Smolen and Ms. Hamilton
    represented Hellard as a member of the law firm Smolen Law, PLLC. See generally [Doc. 116-
    4]. For ease of reference, the court refers to plaintiff’s attorneys as the “Smolen Firm.”
                                                        -3-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 4 of 15




    were in the process of collecting medical records. Doroudian then informed the Smolen Firm that

    she had the TPS adjuster’s contact number, provided it, and asked for information regarding the

    nature of Hellard’s injuries and whether he had surgery. On July 27, 2017, the Smolen Firm

    responded “[t]he body parts we know of are neck, back, hips and head” and “he’s had back

    surgery.” See [Doc. 90-13].

           Over the next several months, Doroudian attempted to contact the Smolen Firm. [Doc. 90-

    14; Doc. 90-9, p. 5]. During a January 12, 2018 contact, the Smolen Firm advised Doroudian that

    Hellard was receiving treatment for his neck, back, and hips, but she did not know the nature of

    the treatment. [Doc. 90-9, p. 5]. Doroudian also contacted the third-party administrator for TPS,

    who stated that he saw a note about a $825,000 TPS policy limit but he “[wasn’t] certain it was

    accurate.” [Doc. 90-9, p. 17]. Hellard’s claim was subsequently reassigned to Mid-Century

    adjuster Dawn Kavanaugh. [Doc. 119, p. 46]. Between January 17, 2018 and January 30, 2018,

    Kavanaugh contacted Gilley, Gilley’s workers compensation carrier, the Smolen Firm, and TPS’s

    third-party administrator for information regarding Hellard’s claim. [Doc. 90-9, pp. 1, 8-10, 12-

    13, 15-16].

           On January 23, 2018, Hellard filed a lawsuit against TPS related to the August 15, 2016

    motor vehicle accident. [Doc. 90-20]. Neither Hellard nor his counsel informed Mid-Century of

    the lawsuit.

           On February 6, 2018, Kavanaugh sent a letter to the Smolen Firm confirming a workers’

    compensation lien of approximately $93,000, and requesting any declarations pages, offers,

    demands, and any medical records available. [Doc. 90-21].

           On May 3, 2018, Hellard’s workers’ compensation proceeding resolved. [Doc. 90-6, p. 2].




                                                      -4-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 5 of 15




           On May 24, 2018, Kavanaugh called the Smolen Firm regarding Hellard’s insurance claim

    and spoke with Susan Graves who indicated she had just been transferred the file and would email

    Kavanaugh after she had reviewed it. [Doc. 90-9, p. 6]. That same day, Kavanaugh sent the

    Smolen Firm a letter, directed to Graves, requesting the status of Hellard’s injury claim and

    whether or not Hellard had made a demand to the insurer for TPS. [Doc. 90-23].

           On June 25, 2018, Kavanaugh sent Ally Harrell of the Smolen Firm a letter that stated, in

    part, as follows:

           It is my understanding, following our discussion of your client’s claim last week
           the coverage available through Tulsa ISD is sufficient for compensating your client
           for injuries suffered in the above referenced accident and as such there is no intent
           to assert an underinsured motorist claim. As further evidence, the suit file and
           litigation ongoing at this time does not include Mid Century Insurance, as the
           underinsured motorist carrier.

           If this is accurate, we are requesting permission to move our claim to inactive status.
           My file will remain active for 30 days at which time we will move the file to
           inactive status unless we receive correspondence from you to the contrary. Thank
           you for your attention to this matter.

    [Doc. 90-24]. Two days later, on June 27, 2018, the Smolen Firm sent the following in response:

           I hope this letter finds you well. I am writing in response to your letter dated June
           25, 2018. I have spoken to Ms. Harrell, a legal secretary with our firm. Ms. Harrell
           never spoke to you regarding “coverage” available through Tulsa ISD because she
           does not work on litigation files. If she did work on those files and was privy to
           discussions regarding “coverage,” she would know, as you should, that there is no
           coverage available in this matter. The Oklahoma Governmental Tort Claims Act
           (“OGTCA”), found at 51 O.S. section 151 et. seq., clearly establishes that “any loss
           to any person covered by any workers’ compensation act or any employer’s liability
           act” is exempted from liability. See 51 O.S. section 155(14). As such, this is a
           straight uninsured motorist claim. Due to the volume of medical records arising
           out of this accident and your insured’s medical treatment, a disk will be
           forthcoming that includes all medical records, relevant medical bills, tax returns,
           etc. A medical authorization and employment authorization will also be provided.
           Upon receipt of these records, I would ask that you review the claim and tender the
           policy limits.

    [Doc. 90-25].



                                                        -5-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 6 of 15




               Subsequently, in correspondence dated July 2, 2018, the Smolen Firm provided Mid-

    Century copies of Hellard’s medical records related to the motor vehicle accident, medical bills,

    tax documents, and signed medical and employment authorizations. [Doc. 90-26; Doc. 90, p. 12,

    ¶ 26; Doc. 119, p. 12, ¶ 26]. On August 2, 2018, Kavanaugh sent a letter to the Smolen Firm

    acknowledging receipt of the medical records and noting that the records were being reviewed.

    The letter also advised that Kavanaugh would more likely than not utilize the authorizations

    provided to obtain Hellard’s prior medical records for spinal complaints and his employment

    records from Gilley. Finally, Kavanaugh requested that the Smolen Firm contact her if there were

    “time constraints or deadlines.” [Doc. 90, p. 13, ¶ 27; Doc. 119, p. 8, ¶ 1; Doc. 90-27].

               In an August 10, 2018 claim comment, Kavanaugh stated that she had reviewed the medical

    records and provided a brief summary of her assessment. [Doc. 90-9, p. 3].

               In written correspondence to Kavanaugh dated August 15, 2018, the Smolen Firm stated,

    in part:

               [Y]ou have had Mr. Hellard’s relevant medical bills and records now for six (6)
               weeks. I would emphasize that every day Farmers spends reviewing Mr. Hellard’s
               claim is a day he must go without the UM benefits he is entitled to. I fully expect
               Farmers to conclude its investigation expeditiously, making every attempt to
               conclude this claim as quickly as possible and provide my client with the UM
               benefits he is due.

    [Doc. 90-28, p. 2]. On August 16, 2018, Kavanaugh sent responsive correspondence to the Smolen

    Firm stating, in part, that she was “in the process of reviewing” the approximately 800 pages of

    medical records and bills forwarded in correspondence dated July 2, 2018. [Doc. 90-20, p. 1].

    Kavanaugh also stated that “[e]ven though Mid Century is not currently a party to any litigation

    stemming from this accident, we have involved defense counsel. It has been assigned to Andrea

    Medley. I am sure she will be in contact with your office soon,” and requested a copy of “any and

    all discovery, scheduling, including depositions, mediation and motion hearings ongoing in

                                                          -6-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 7 of 15




    connection with the suit.” [Id. at pp. 1-2]. Finally, Kavanaugh notified the Smolen Firm that Mid-

    Century had involved coverage counsel, Greg Givens, to “review the statutes impacting Mr.

    Hellard’s ability to collect damages under the UM/UIM coverage and/or the extent of damages

    recoverable under the UM/UIM coverage afforded by this policy.” [Id.].

               On October 11, 2018, Kavanaugh communicated with Gilley to obtain Hellard’s prior

    medical and employment records. [Doc. 90-9, p. 7]. Between October 22, 2018 and November

    1, 2018, Kavanaugh requested Hellard’s current and past medical records from Central States

    Orthopedics; Rehabilitation Medicine of Oklahoma; Bailey Medical Center; Utica Park Clinic,

    Owasso; and Neurosurgery Specialists. [Doc. 90, p. 14, ¶ 33; Doc. 119, p. 8, ¶ 1]. Kavanaugh

    subsequently completed a Commercial Auto File Strategy Report for Hellard’s claim, dated

    November 30, 2018. [Doc. 116-1, pp. 29-33].

               On December 7, 2018, Andrea Medley of the Law Offices of Paul B. Middleton &

    Associates contacted the Smolen Firm on behalf of Mid-Century to requested that Hellard undergo

    an Examination Under Oath (EUO). [Doc. 90-29, pp. 1-2]. On January 15, 2019, Medley again

    contacted the Smolen Firm to request Mr. Hellard’s EUO. [Doc. 90-29, p. 3]. Mr. Hellard did not

    submit to the EUO.

               On January 17, 2019, Kavanaugh reviewed Hellard’s Workers’ Compensation files, which

    she had received from Mid-Century’s counsel. [Doc. 90-9, pp. 20-21].

               On January 29, 2019, Mid-Century extended an offer of $350,000 to Hellard for his claim,

    and, on March 27, 2019, sent a check for $350,000 to Hellard. [Doc. 90, p. 15, ¶ 37; Doc. 119, p.

    8, ¶ 1].

               A day prior to Mid-Century extending the $350,000 to Hellard, on January 28, 2019,

    Hellard initiated this litigation. [Doc. 2]. The Amended Complaint, the operative pleading, asserts



                                                        -7-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 8 of 15




    claims for breach of contract and breach of the implied duty of good faith and fair dealing, and

    seeks punitive damages. [Id.].

                                 II.     Summary Judgment Standard

           Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

    judgment if the movant shows that there is no genuine dispute as to any material fact and the

    movant is entitled to judgment as a matter of law.” A fact is “material” if it “might affect the

    outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

    (1986). A dispute is “genuine” “if the evidence is such that a reasonable jury could return a verdict

    for the nonmoving party.” Id. “Factual disputes that are irrelevant or unnecessary will not be

    counted.” Id. Further, the nonmoving party “must do more than simply show that there is some

    metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

    475 U.S. 574, 586 (1986). However, “at the summary judgment stage the judge’s function is not

    himself to weigh the evidence and determine the truth of the matter but to determine whether there

    is a genuine issue for trial.” Anderson, 477 U.S. at 249.

           A court must examine the factual record in the light most favorable to the party opposing

    summary judgment. Wolf v. Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995).

    Summary judgment is appropriate only “if the pleadings, depositions, answers to interrogatories,

    and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

    to any material fact and that the moving party is entitled to judgment as a matter of law.” Id.

    (quoting Fed. R. Civ. P. 56(c)).

                                             III.    Analysis

           Mid-Century seeks summary judgment as to Hellard’s breach of contract and breach of the

    implied duty of good faith and fair dealing claims, as well as Hellard’s request for punitive



                                                        -8-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 9 of 15




    damages. [Doc. 90]. The court first considers Hellard’s claim for breach of the implied duty of

    good faith and fair dealing, commonly referred to as a “bad faith claim.”

              A.     Bad Faith Claim

              Under Oklahoma law, “an insurer has an implied duty to deal fairly and act in good faith

    with its insured and . . . the violation of this duty gives rise to an action in tort.” Christian v. Am.

    Home Assurance Co., 577 P.2d 899, 904 (Okla. 1977). 2 The essential elements of a bad faith claim

    are as follows: “(1) claimant was entitled to coverage under the insurance policy at issue; (2) the

    insurer had no reasonable basis for delaying payment; (3) the insurer did not deal fairly and in

    good faith with the claimant; and (4) the insurer’s violation of its duty of good faith and fair dealing

    was the direct cause of the claimant’s injury.” Ball v. Wilshire Ins. Co., 221 P.3d 717, 724 (Okla.

    2009). Tort liability requires more than mere negligence. Badillo v. Mid Century Ins. Co., 121

    P.3d 1080, 1094 (Okla. 2005).

              The Oklahoma Supreme Court has stated “a claim must be paid promptly unless the insurer

    has a reasonable belief that the claim is legally or factually insufficient. The decisive question is

    whether the insurer had a ‘good faith belief, at the time its performance was requested, that it had

    justifiable reason for withholding payment under the policy.’” Buzzard v. Farmers Ins. Co., 824

    P.2d 1105, 1109 (Okla. 1991) (emphasis in original) (quoting Buzzard v. McDanel, 736 P.2d 157,

    159 (Okla. 1987)). Thus, “[a] central issue in any analysis to determine whether breach has

    occurred is gauging whether the insurer had a good faith belief in some justifiable reason for the

    actions it took or omitted to take that are claimed violative of the duty of good faith and fair

    dealing.” Badillo, 121 P.3d at 1093-94. “[B]ad faith cannot exist if an insurer’s conduct was




    2
        The parties have stipulated that Oklahoma law applies to this action. [Doc. 26, p. 3].
                                                         -9-
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 10 of 15




    reasonable under the circumstances.” Barnes v. Okla. Farm Bureau Mut. Ins. Co., 11 P.3d 162,

    170-71 (Okla. 2000); see also Shotts v. GEICO Gen. Ins. Co., 943 F.3d 1304, 1314 (10th Cir.

    2019) (“To succeed on a bad faith claim, ‘the insured must present evidence from which a

    reasonable jury could conclude that the insurer did not have a reasonable good faith belief for

    withholding payment of the insured’s claim.”). The insurer’s conduct must be assessed based on

    the facts known and knowable to the insurer concerning the claim at the time the insurer’s

    performance was requested. Buzzard v. McDanel, 736 P.2d 157, 159 (Okla. 1987); see also Oulds

    v. Principal Mut. Life Ins. Co., 6 F.3d 1431, 1439 (10th Cir. 1993).

           “The mere allegation that an insurer breached the duty of good faith and fair dealing does

    not automatically entitle a litigant to submit the issue to a jury for determination.” Oulds, 6 F.3d

    at 1436. “Until the facts, when construed most favorably against the insurer, have established

    what might reasonably be perceived as tortious conduct on the part of the insurer, the legal gate to

    submission of the issue to the jury remains closed.” Id. at 1437; see also Garnett v. Gov’t Emps.

    Ins. Co., 186 P.3d 935, 944 (Okla. 2008) (“Before the issue of an insurer’s alleged bad faith may

    be submitted to the jury, the trial court must first determine as a matter of law, under the facts most

    favorably construed against the insurer, whether the insurer’s conduct may be reasonably

    perceived as tortious.”).

           Mid-Century argues that the existence of a legitimate dispute as to Hellard’s injuries and

    damages precludes bad faith liability. Under Oklahoma law, “[a] [bad faith] cause of action will

    not lie where there is a legitimate dispute.” Newport v. USAA, 11 P.3d 190, 195 (Okla. 2000)

    (quoting Manis v. Hartford Fire Ins. Co., 681 P.2d 760, 762 (Okla. 1984)).

           However, the Tenth Circuit, applying Oklahoma law, has recognized that “a legitimate

    dispute as to coverage will not act as an impenetrable shield against a valid claim of bad faith.”



                                                        - 10 -
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 11 of 15




    Timberlake Constr. Co. v. U.S. Fid. & Guar. Co., 71 F.3d 335, 343 (10th Cir. 1995). Rather, even

    where a legitimate dispute exists, a jury must still determine the existence of bad faith when the

    insured “produce[s] additional evidence of bad faith.” Bannister v. State Farm Mut. Auto. Ins.

    Co., 692 F.3d 1117, 1128 (10th Cir. 2012) (quoting Timberlake, 71 F.3d at 344); see also Shotts,

    943 F.3d at 1315. The Tenth Circuit has recognized that the additional evidence may take several

    forms, including “evidence that the insurer did not actually rely on th[e] legitimate [dispute] to

    deny coverage, denied the claim for an illegitimate reason, or otherwise failed to treat the insured

    fairly.” Shotts, 943 F.3d at 1315 (internal quotations and citations omitted) (emphasis in original).

           Additional evidence of bad faith may also include evidence “that the insurer performed an

    inadequate investigation of the claim.” See Shotts, 943 F.3d at 1315; Bannister, 692 F.3d at 1128

    (quoting Timberlake Constr. Co., 71 F.3d at 345) (“Another instance in which the jury may decide

    the issue is if there is evidence that the insurer ‘failed to adequately investigate [the] claim.’”).

    “[W]hen a bad faith claim is premised on inadequate investigation, the insured must make a

    showing that material facts were overlooked or that a more thorough investigation would have

    produced relevant information.” Timberlake Constr. Co., 71 F.3d at 345.

           Viewing the evidence in the light most favorable to Hellard and drawing all reasonable

    inferences in his favor, as the court must, the court concludes that plaintiff submits evidence from

    which a reasonable juror could conclude that Mid-Century’s handling of Hellard’s insurance claim

    was tortious. 3 Specifically, reasonable minds could differ as to whether Mid-Century acted in




    3
      In the argument section of his response brief, Hellard cites to the report of Richard N. Cary, a
    claims handling expert, and Hellard has provided the court Cary’s report as Plaintiff’s Exhibit 7.
    See [Doc. 116-8]. On August 31, 2020, Mid-Century filed a Daubert Motion to Exclude the
    Testimony of Plaintiff’s Expert Richard Cary. [Doc. 92]. In light of the pending motion to
    exclude, the court notes that it did not consider Mr. Cary’s expert report in determining the motion
    for summary judgment.
                                                       - 11 -
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 12 of 15




    good faith in connection with its investigation of Hellard’s UM claim and whether Mid-Century

    made reasonably prompt determinations of Hellard’s entitlement to UM benefits after demand.

    Although the record as a whole demonstrates that genuine disputes of material fact exist as to the

    reasonableness of Mid-Century’s conduct, the court specifically notes the following: Mid-Century

    evaluated Hellard’s claim based on Hellard having had a one-level fusion, when Hellard, in fact,

    underwent a two-level fusion. See [Doc. 90-9, p. 3; Doc. 116-3, pp. 167:1 to 168:10]. Kavanaugh

    failed to discuss the potential for future medical and evaluated the category at $0 in the “Exposure

    Evaluation” section of her November 30, 2018 Commercial Auto File Strategy Report, although

    Hellard had submitted evidence that Kris Parchuri, D.O. of Spine and Orthopedic Specialists

    recommended an anterior cervical discectomy, decompression, and fusion of C5-C6 in May of

    2018 [Doc. 116-1, pp. 29-33; Doc. 116-2, pp. 60-64]. Finally, on more than one occasion during

    her handling of the claim, Kavanaugh expressed her intent to take additional action but either failed

    to do so or delayed action for weeks or even months. See, e.g., [Doc. 116-1, pp. 24, 32; Doc. 119,

    pp. 38, 55]. 4 Because genuine disputes of fact exist as to the reasonableness of Mid-Century’s

    claims handling, a jury must determine the existence of bad faith. Mid-Century’s motion for

    summary judgment as to Hellard’s breach of the implied duty of good faith and fair dealing claim

    is denied.

           B.      Punitive Damages

           Mid-Century next seeks summary judgment as to Hellard’s request for punitive damages.

    Mid-Century argues that Hellard cannot establish that Mid-Century recklessly disregarded its duty

    of good faith and fair dealing.




    4
     Nothing herein is intended to limit the evidence that may be offered at trial with respect to Mr.
    Hellard’s bad faith claim.
                                                       - 12 -
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 13 of 15




           Under Oklahoma law, an award of punitive damages is appropriate where the jury finds by

    clear and convincing evidence that “[a]n insurer has recklessly disregarded its duty to deal fairly

    and act in good faith with its insured” or “intentionally and with malice breached its duty to deal

    fairly and act in good faith with its insured.” Okla. Stat. tit. 23, § 9.1(B)(2), (C)(2). 5 If the jury

    finds that the insurer acted with “reckless disregard,” the jury, in a separate proceeding conducted

    after the jury has made such finding and awarded actual damages, may award damages in an

    amount not to exceed the greater of: (a) one hundred thousand dollars ($100,000.00), or (b) the

    amount of the actual damages awarded. Okla. Stat. tit. 23, § 9.1(B)(2). Alternatively, if the jury

    finds that the insurer acted intentionally and with malice, the jury, in a separate proceeding after

    the award of actual damages, the jury may award punitive damages in an amount not to exceed the

    greatest of: (a) five hundred thousand dollars ($500,000.00), (b) twice the amount of actual

    damages awarded, or (c) the increased financial benefit derived by the insurer as a direct result of

    the conduct causing the injury to the plaintiff and other persons or entities. Okla. Stat. tit. 23, §

    9.1(C)(2). However, as recognized by the Oklahoma Supreme Court

           Although the current punitive damage statute contains language specifically
           referencing insurers when they are sued for breach of the duty of good faith and fair
           dealing, our recognition in Buzzard that such an award is not automatic and is
           governed by the standard applicable in other tort cases still stands and nothing in §
           9.1 has altered this principle.

    Badillo, 121 P.3d at 1106. Thus, for punitive damages to be allowed there must be evidence, at a

    minimum, from which a reasonable juror could conclude that

           [Defendant] was either aware, or did not care, that there was a substantial and
           unnecessary risk that [its] conduct would cause serious injury to others. In order
           for the conduct to be in reckless disregard of another’s rights, it must have been




    5
     Hellard does not argue that Mid-Century “engaged in conduct life-threatening to humans.” See
    Okla. Stat. tit. 23, § 9.1(D)(2).
                                                        - 13 -
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 14 of 15




           unreasonable under the circumstances, and also there must have been a high
           probability that the conduct would cause serious harm to another person.

    Okla. Unif. Jury Instruction 5.6

           Viewing the summary judgment record in the light most favorable to Hellard and drawing

    all reasonable inferences in his favor, a genuine issue of fact exists as to whether Mid-Century, at

    a minimum, recklessly disregarded its duty of good faith and fair dealing with respect to its

    obligation to conduct a reasonable investigation and make timely payment of Hellard’s claim.

    Summary adjudication of the punitive damages issue is therefore not warranted at this time.

           C.         Breach of Contract

           Finally, Mid-Century argues it is entitled to summary judgment as to Hellard’s breach of

    contract claim.

           In Oklahoma, general principles of contractual interpretation govern the construction of an

    insurance policy. Dodson v. St. Paul Ins. Co., 812 P.2d 372, 376 (Okla. 1991). Under Oklahoma

    law, the elements of a breach of contract claim are: “(1) the formation of a contract, (2) breach of

    the contract, and (3) damages as a result of that breach.” Cates v. Integris Health, Inc., 412 P.3d

    98, 103 (Okla. 2018).

           The Policy obligates Mid-Century to pay “all sums the ‘insured’ is legally entitled to

    recover as compensatory damages from the owner or driver of an ‘uninsured motor vehicle,’”

    provided that the damages “result from ‘bodily injury’ sustained by the ‘insured’ caused by an

    ‘accident.’” [Doc. 90-1, p. 19]. Mid-Century argues that it is entitled to summary judgment

    because it has tendered $350,000.00 to Hellard, which exceeds the amount of Hellard’s “medical

    incurred” and “lost wages.” Further, Hellard testified he has no outstanding medical bills.

           However, as stated above, Hellard submits evidence that Mid-Century evaluated his claim

    on the basis of a one-level fusion, rather than two-level fusion, and Kavanaugh testified that the

                                                       - 14 -
Case 4:19-cv-00043-GKF-CDL Document 133 Filed in USDC ND/OK on 11/10/20 Page 15 of 15




    average settlement would probably be higher for a two-level fusion. [Doc. 90-9, p. 3; Doc. 119 p.

    167:1-24]. Hellard also submits evidence from which a reasonable juror could conclude that Mid-

    Century failed to include future medical expenses for which evidence was provided in its

    evaluation of his claim. [Doc. 116-1, pp. 29-33; Doc. 116-2, pp. 60-64]. Further, evidence exists

    from which reasonable minds could differ as to whether Mid-Century adequately compensated

    Hellard for his physical and mental pain and suffering. See [Doc. 90-33, p. 4 (noting that Hellard

    is seeking such damages); Doc. 116-5, pp. 94:7 to 95:3]. Thus, a genuine dispute of fact exists as

    to whether Mid-Century has paid Hellard all sums he is legally entitled to recover as compensatory

    damages resulting from bodily injury sustained in the August 15, 2016 motor vehicle accident.

    Mid-Century’s motion for summary judgment as to the contractual claim is denied.

                                           IV.    Conclusion

           WHEREFORE, the Motion for Summary Judgment [Doc. 90] of defendant Mid-Century

    Insurance Company d/b/a Farmers Insurance is denied.

           DATED this 10th day of November, 2020.




                                                      - 15 -
